


Exhibit 10.1




NATURAL RESOURCE PARTNERS L.P.
2016 CASH LONG-TERM INCENTIVE PLAN


1.Purpose. The Natural Resource Partners L.P. Cash Long-Term Incentive Plan (the
“Plan”) was adopted by the Board of Directors of GP Natural Resource Partners
LLC (the “Company”) to promote the interests of Natural Resource Partners L.P.,
a Delaware limited partnership (the “Partnership”), to be effective on February
26, 2016. The Plan is intended to provide for the issuance of long term cash
awards to employees and directors of the Company or its Affiliates.
 
2.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth below:
“Administrator” means the Board.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Board” means the Board of Directors of the Company.
“Effective Date” means February 26, 2016.
3.Awards. The Administrator may grant awards under this Plan to employees and
directors of the Company or its Affiliates. All awards will be denominated in
and settled in cash. Awards will vest and be settled pursuant to the terms and
conditions determined by the Administrator, which conditions may include
continued service, the achievement of individual performance goals, performance
goals related to the Company, the Partnership, the Affiliates of either or any
division or department of the Company, the Partnership or any of their
Affiliates or any combination thereof.


4.Administration of the Plan. The Plan shall be administered by the
Administrator. The Administrator shall have the power and authority to
prescribe, amend and rescind rules and procedures governing the administration
of this Plan, including, but not limited to, the full power and authority (a) to
interpret the terms of this Plan, (b) to determine the rights of any person
under this Plan, or the meaning of requirements imposed by the terms of this
Plan or any rule or procedure established by the Administrator, (c) to
accelerate the vesting of any award and (d) delegate any of its authorities,
duties or responsibilities under the Plan to a committee of the Board or any
officer or employee of the Company. Each action of the Administrator shall be
binding on all persons who receive awards under the Plan or otherwise benefit
under awards granted pursuant to the Plan.


5.Taxes. The Company shall be entitled, if necessary or desirable, to withhold
(or secure payment from any person in lieu of withholding) the amount of any
withholding or other tax due with respect to the Company with respect to any
amount payable under any award granted pursuant to this Plan, and the Company
may defer such payment or issuance unless indemnified to its satisfaction.


6.Rights of Participants. Nothing in this Plan or in any award agreement shall
interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate any person’s service

1

--------------------------------------------------------------------------------




relationship at any time (with or without cause), nor confer upon any person any
right to continue in the service of the Company or any of its Affiliates for any
period of time or to continue such person’s present (or any other) rate of
compensation. No person shall have a right to be selected as a recipient of an
award or, having been so selected, to be selected again as a recipient. There is
no obligation for uniformity of treatment of recipients of awards under this
Plan.


7.Amendment, Suspension, and Termination of Plan. The Administrator may suspend
or terminate the Plan or any portion thereof at any time and may amend the Plan
or any award granted pursuant to the Plan from time to time in such respects as
the Administrator may deem advisable; provided that no such amendment,
suspension, or termination shall materially impair the rights of recipients of
awards previously granted without the consent of the holders affected thereby,
except to the extent provided for in any award agreement.


8.Award Agreements. In the event of any inconsistency or conflict between any of
the provisions of this Plan and any of the provisions of any award agreement,
such provisions of such award agreement shall control.



2